     Case 1:20-cv-00889-DAD-JLT Document 33 Filed 11/04/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7
 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
11    AMERICAN CIVIL LIBERTIES                           Case No. 1:20-cv-00889-DAD-JLT
      UNION OF SOUTHERN
12    CALIFORNIA, et al.,                                ORDER AFTER NOTICE OF
                                                         SETTLEMENT
13                     Plaintiffs,                       (Doc. 32)
            v.
14
      TAMARAH HARBER-PICKENS, et al.,
15
                       Defendants.
16

17          The parties report that they have settled the matter and indicate they will seek dismissal of
18   the action soon. (Doc. 32) Thus, the Court ORDERS:
19          1.     The stipulation to dismiss the action SHALL be filed no later than December
20   18, 2020;
21          2.     All pending dates, conferences and hearings are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court
23   imposing sanctions, including the dismissal of the action.
24

25   IT IS SO ORDERED.

26      Dated:    November 4, 2020                             /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
     Case 1:20-cv-00889-DAD-JLT Document 33 Filed 11/04/20 Page 2 of 3


 1

 2

 3

 4

 5

 6

 7
 8
 9
10
11
12

13

14

15

16

17

18

19
20
21
22
23
24

25

26

27

28
                                                                 Opp’n to Mot. for TRO
                                        -2-                    1:20-cv-00889-DAD-JLT
     Case 1:20-cv-00889-DAD-JLT Document 33 Filed 11/04/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7
 8
 9
10
11
12

13

14

15

16

17

18

19
20
21
22
23
24

25

26

27

28
                                                Stip. and [Proposed] Order to Extend Deadlines
                                        -1-                           1:20-cv-00889-DAD-JLT
